UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted July 14, 2006*
                              Decided July 14, 2006

                                      Before

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 05-3954

GEORGE C. WELCH,                         Appeal from the United States District
          Plaintiff-Appellant,           Court for the Eastern District of
                                         Wisconsin
      v.
                                         No. 03-C-1076
BILL MCCREEDY et al.,
         Defendants-Appellees.           Charles N. Clevert, Jr.,
                                         Judge.

                                    ORDER

      For more than four years the Wisconsin Department of Corrections treated
prisoner George Welch for complaints relating to his right shoulder. His treatment
included frequent doctor visits (including appointments with orthopedic specialists),
numerous diagnostic tests, physical therapy, and a variety of pain-control and anti-
inflammatory medication. Eventually he underwent a reportedly successful surgery
known as an open Bankart procedure, which treated recurrent shoulder joint
instability. Despite this care, Welch brought a claim pro se under 42 U.S.C. § 1983


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3954                                                                      Page 2

alleging that various doctors and corrections officials were deliberately indifferent
to his condition. In a comprehensive 45-page order, the district court granted
summary judgment for the defendants and Welch appeals. We affirm.

       Welch’s appellate brief recounts the undisputed facts of his treatment in
great detail but barely raises any legal challenge to the district court’s decision. See
Fed. R. App. P. 28(a)(9); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).
Generously construing his brief, we discern two issues. First, he seems to assert
that the district court erred by finding that the pain and deterioration of his
shoulder that he suffered during the four years preceding his surgery were not
evidence that the defendants consciously disregarded his serious medical condition.
But Welch’s extensive treatment record shows that corrections officials and doctors
responded to his condition and, in addition to therapy and eventual surgery,
prescribed medication to alleviate his pain. As we have observed, “mere differences
of opinion among medical personnel regarding a patient’s appropriate treatment do
not give rise to deliberate indifference.” See Estate of Cole by Pardue v. Fromm, 94
F.3d 254, 261 (7th Cir. 1996). Here, the record does not suggest that the choice to
pursue therapy, even though some of Welch’s doctors recommended surgery earlier
than it was preformed, was a “substantial departure from accepted professional
judgment, practice, or standards.” Id. at 262. The district court therefore did not
err by denying Welch’s deliberate indifference claim.

        Second, he argues that the district court erroneously denied his motion for
appointment of counsel, a denial that we review for abuse of discretion. See Gil v.
Reed, 381 F.3d 649, 656-57 (7th Cir. 2004). But as the district court observed, the
issues Welch raised were not complex enough to require the assistance of counsel,
see id., and thus the motion was properly denied.

       For substantially the reasons stated by the district court, we AFFIRM the
district court’s judgment.